UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-23777 PENSECO FINANCIAL SERVICES CORPORATION Incorporated pursuant to the laws of Pennsylvania Internal Revenue Service — Employer Identification No. 23-2939222 150 North Washington Avenue, Scranton, Pennsylvania 18503-1848 (570) 346-7741 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨Accelerated filerx Non-accelerated filer¨ (Do not check if a smaller reporting company)Smaller reporting company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox The total number of shares of the registrant’s Common Stock, $0.01 par value, outstanding on April 30, 2010 was 3,276,079. PENSECO FINANCIAL SERVICES CORPORATION Part I — FINANCIAL INFORMATION Item1.Unaudited Financial Statements - Consolidated Balance Sheets: March 31, 20103 December 31, 20093 Statements of Income: Three Months Ended March 31, 20104 Three Months Ended March 31, 20094 Statements of Changes in Stockholders’ Equity: Three Months Ended March 31, 20105 Three Months Ended March 31, 20095 Statements of Cash Flows: Three Months Ended March 31, 20106 Three Months Ended March 31, 20096 Notes to Unaudited Consolidated Financial Statements7 Item2.Management’s Discussion and Analysis of Financial Condition and Results of Operations21 Item3.Quantitative and Qualitative Disclosures About Market Risk34 Item4.Controls and Procedures35 Part II — OTHER INFORMATION Item1.Legal Proceedings35 Item1A. Risk Factors35 Item2.Unregistered Sales of Equity Securities and Use of Proceeds35 Item3.Defaults Upon Senior Securities35 Item4.Removed and Reserved35 Item5.Other Information35 Item6.Exhibits36 Signatures36 2 PART I. FINANCIAL INFORMATION,Item 1 —Financial Statements PENSECO FINANCIAL SERVICES CORPORATION CONSOLIDATED BALANCE SHEETS (unaudited) (in thousands, except share and per share amounts) March 31, December 31, ASSETS Cash and due from banks Interest bearing balances with banks Federal funds sold - - Cash and Cash Equivalents Investment securities: Available-for-sale, at fair value Held-to-maturity (fair value of $45,289 and $49,054, respectively) Total Investment Securities Loans, net of unearned income Less: Allowance for loan losses Loans, Net Bank premises and equipment Other real estate owned Accrued interest receivable Goodwill Cash surrender value of life insurance Other assets Total Assets LIABILITIES Deposits: Non-interest bearing Interest bearing Total Deposits Other borrowed funds: Repurchase agreements Short-term borrowings Long-term borrowings Accrued interest payable Other liabilities Total Liabilities STOCKHOLDERS' EQUITY Common stock; $.01 par value, 15,000,000 shares authorized, 3,276,079 shares issued and outstanding 33 33 Surplus Retained earnings Accumulated other comprehensive income Total Stockholders' Equity Total Liabilities and Stockholders' Equity (See accompanying Notes to Unaudited Consolidated Financial Statements) 3 PENSECO FINANCIAL SERVICES CORPORATION CONSOLIDATED STATEMENTS OF INCOME (unaudited) (in thousands, except share and per share amounts) Three Months Ended Three Months Ended March 31, 2010 March 31, 2009 INTEREST INCOME Interest and fees on loans Interest and dividends on investments: U.S. Treasury securities and U.S. Agency obligations States & political subdivisions Other securities 11 14 Interest on Federal funds sold - - Interest on balances with banks 2 3 Total Interest Income INTEREST EXPENSE Interest on time deposits of $100,000 or more Interest on other deposits Interest on other borrowed funds Total Interest Expense Net Interest Income Provision for loan losses Net Interest Income After Provision for Loan Losses NON-INTEREST INCOME Trust department income Service charges on deposit accounts Merchant transaction income Brokerage fee income 70 Other fee income Bank-owned life insurance income 79 Other operating income 61 70 Realized gains (losses) on securities, net 2 - Total Non-Interest Income NON-INTEREST EXPENSES Salaries and employee benefits Expense of premises and fixed assets Merchant transaction expenses Merger related costs - FDIC insurance assessments Other operating expenses Total Non-Interest Expenses Income before income taxes Applicable income taxes Net Income Weighted average shares outstanding Earnings per Common Share Cash Dividends Declared Per Common Share (See accompanying Notes to Unaudited Consolidated Financial Statements) 4 PENSECO FINANCIAL SERVICES CORPORATION CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY THREE MONTHS ENDED MARCH 31, 2 (unaudited) (in thousands, except per share amounts) Common Stock Surplus Retained Earnings Accumulated Other Comprehensive Income Total Stockholders' Equity Balance, December 31, 2008 Comprehensive income: Net income - - - Other comprehensive income, net of tax Unrealized gains on securities, net of reclassification adjustment - - - Other comprehensive income Comprehensive income Cash dividends declared ($0.42 per share) - - - Balance, March 31, 2009 Balance, December 31, 2009 Comprehensive income: Net income - - - Other comprehensive income, net of tax Unrealized gains on securities, net of reclassification adjustment - - - 90 90 Other comprehensive income 90 90 Comprehensive income Cash dividends declared ($0.42 per share) - - - Balance, March 31, 2010 (See accompanying Notes to Unaudited Consolidated Financial Statements) 5 PENSECO FINANCIAL SERVICES CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) (in thousands) Three Months Ended Three Months Ended March 31, 2010 March 31, 2009 OPERATING ACTIVITIES Net income Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Provision for loan losses Deferred income tax (benefit) provision 94 Amortization of securities, (net of accretion) Gain on VISA mandatory share redemption - - Net realized (gains) losses on securities - Loss (gain) on other real estate 13 - Decrease (increase) in interest receivable (Increase) decrease in cash surrender value of life insurance (Increase) decrease in other assets Increase (decrease) income taxes payable (Decrease) increase in interest payable (Decrease) increase in other liabilities Net cash provided (used) by operating activities INVESTING ACTIVITIES Purchase of investment securities available-for-sale Proceeds from sales and maturities of investment securities available-for-sale - Purchase of investment securities to be held-to-maturity - - Proceeds from repayments of investment securities available-for-sale Proceeds from repayments of investment securities held-to-maturity Net loans (originated) repaid Proceeds from other real estate 33 - Investment in premises and equipment Net cash (paid) received in merger - - Net cash provided (used) by investing activities FINANCING ACTIVITIES Net (decrease) increase in demand and savings deposits Net proceeds (payments) on time deposits Increase (decrease) in repurchase agreements Net (decrease) increase in short-term borrowings Increase in long-term borrowings - Payments of long-term borrowings Cash dividends paid Net cash (used) provided by financing activities Net increase (decrease) in cash and cash equivalents Cash and cash equivalents at January 1 Cash and cash equivalents at March 31 The Company paid interest and income taxes of $2,123 and $0 and $2,110 and $0 for the three months ended March 31, 2010 and 2009, respectively. (See accompanying Notes to Unaudited Consolidated Financial Statements) 6 NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS For the Quarter Ended March 31, 2010 (unaudited) These Notes to Unaudited Consolidated Financial Statements reflect events subsequent to December 31, 2009, the date of the most recent Report of Independent Registered Public Accounting Firm, through the date of this Quarterly Report on Form 10-Q. These Notes to Unaudited Consolidated Financial Statements should be read in conjunction with Parts I and II of this Report and the Company’s Annual Report on Form 10-K for the year ended December 31, 2009, which was filed with the Securities and Exchange Commission (SEC) on March 12, 2010. FORWARD LOOKING INFORMATION This Quarterly Report on Form 10-Q contains forward-looking statements that are based on assumptions and may describe future plans, strategies and expectations of Penseco Financial Services Corporation. These forward-looking statements are generally identified by use of the words “believe,” “expect,” “intend,” “anticipate,” “estimate,” “project” or similar expressions. Penseco Financial Services Corporation’s ability to predict results or the actual effect of future plans or strategies is inherently uncertain. Factors which could have a material adverse effect on the operations of Penseco Financial Services Corporation and its subsidiary include, but are not limited to, changes in interest rates, national and regional economic conditions, legislative and regulatory changes,monetary and fiscal policies of the U.S. government, including policies of the U.S. Treasury and the Federal Reserve Board, the quality and composition of the loan or investment portfolios, demand for loan products, deposit flows, competition, demand for financial services in Penseco Financial Services Corporation’s market area, changes in real estate market values in Penseco Financial Services Corporation’s market area, changes in relevant accounting principles and guidelines and inability of third party service providers to perform. Additional factors that may affect our results are discussed in Part II, Item 1A to this Quarterly Report on Form 10-Q titled “Risk Factors”. These risks and uncertainties should be considered in evaluating forward-looking statements and undue reliance should not be placed on such statements. Except as required by applicable law or regulation, Penseco Financial Services Corporation does not undertake, and specifically disclaims any obligation, to release publicly the result of any revisions that may be made to any forward-looking statements to reflect events or circumstances after the date of the statements or to reflect the occurrence of anticipated or unanticipated events. Unless the context indicates otherwise, all references in this Annual Report to “Company,” “we,” “us” and “our” refer to Penseco Financial Services Corporation and its subsidiary. NOTE 1 — Principles of Consolidation Penseco Financial Services Corporation is a financial holding company incorporated under the laws of Pennsylvania. It is the parent company of Penn Security Bank and Trust Company (Bank), a Pennsylvania state chartered bank. Intercompany transactions have been eliminated in preparing the consolidated financial statements. The accounting policies of the Company conform with accounting principles generally accepted in the United States of America (GAAP) and with general practices within the banking industry. On April1, 2009, the Company completed its acquisition of Old Forge Bank in a cash and stock transaction valued at approximately $55.5 million (the “Merger"). The Merger was accounted for using the acquisition method of accounting and, accordingly, the assets and liabilities of Old Forge Bank have been recorded at their respective fair values on the date the Merger was completed. The Merger was effected by the issuance of 1,128,079 shares of Company common stock to former Old Forge Bank shareholders. Each share of Old Forge Bank common stock was exchanged for 2.9012 shares of Company common stock, with any fractional shares as a result of the exchange, paid to Old Forge Bank shareholders in cash based on $35.255 per share of Company stock. NOTE 2 — Basis of Presentation The unaudited consolidated financial statements have been prepared in accordance with the instructions to SEC Form 10-Q and generally accepted accounting principles for interim financial information. In the opinion of management, all adjustments that are of a normal recurring nature and are considered necessary for a fair presentation have been included. They are not, however, necessarily indicative of the results of consolidated operations for a full year or any other period. 7 All information is presented in thousands of dollars, except share and per share amounts. For further information, refer to the consolidated financial statements and accompanying notes included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2009. NOTE 3 — Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Material estimates that are particularly susceptible to significant change relate to the determination of the allowance for losses on loans and the valuation of real estate acquired in connection with foreclosures or in satisfaction of loans. In connection with the determination of the allowances for losses on loans and foreclosed real estate, management obtains independent appraisals for significant properties. NOTE 4 — Investment Securities Investments in securities are classified in two categories and accounted for as follows: Securities Held-to-MaturityBonds, notes, debentures and mortgage-backed securities for which the Company has the positive intent and ability to hold to maturity are reported at cost, adjusted for amortization of premiums and accretion of discounts computed on the straight-line basis, which approximates the interest method, over the remaining period to maturity. Securities Available-for-SaleBonds, notes, debentures, mortgage-backed securities and certain equity securities not classified as securities to be held to maturity are carried at fair value with unrealized holding gains and losses, net of tax, reported as a net amount in a separate component of stockholders’ equity until realized. The amortization of premiums on mortgage-backed securities is done based on management's estimate of the lives of the securities, adjusted, when necessary, for advanced prepayments in excess of those estimates. Realized gains and losses on the sale of securities available-for-sale are determined using the specific identification method and are reported as a separate component of other income in the Statements of Income. Unrealized gains and losses are included as a separate item in computing comprehensive income. Investments are evaluated periodically to determine whether a decline in their value is other than temporary. Management utilizes criteria such as the magnitude and duration of the decline, in addition to the reasons underlying the decline, to determine whether the loss in value is other than temporary. The term “other than temporary” is not intended to indicate that the decline is permanent. It indicates that the prospects for a near term recovery of value are not necessarily favorable, or that there is a lack of evidence to support fair values equal to, or greater than, the carrying value of the investment. Once a decline in value is determined to be other than temporary, the value of the security is reduced and a corresponding charge to earnings is recognized. The amortized cost and fair value of investment securities at March 31, 2010 and December 31, 2009 are as follows: Available-for-Sale Gross Gross Amortized Unrealized Unrealized Fair March 31, 2010 Cost Gains Losses Value U.S. Agency securities $ $ $
